46 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Lee PATRICK, Defendant-Appellant.
No. 94-10363.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 30, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
David Patrick appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to making threatening interstate communications in violation of 18 U.S.C. Sec. 875(c).  Patrick contends that the district court erred in increasing his offense level for his engaging in conduct evidencing an intent to carry out a threat and in denying Patrick a reduction for acceptance of responsibility.  Because Patrick in his plea agreement expressly waived his right to appeal, and because Patrick does not assert that his waiver was other than voluntary, knowing, and intelligent, we lack jurisdiction.  See United States v. Bolinger, 940 F.2d 478, 479-80 (9th Cir. 1991).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3